HaNSON, Chancellor,
(May term, 1798.) The statute of frauds and perjuries ho has ever considered as a most wise and salutary law, its object being to pro. duce certainty in agreements, and to take care that men, on false suggestions, should not be compelled to perform things which they never stipulated to perform. The zeal indeed of the legislature to prevent in future the impositions which liad before been prac-tised, has been thought to have carried them too far. Hence it was, that although the law expressly declared that certain agreements, unless reduced to writing, should be void, the court of chancery has nevertheless compelled the performance of agreements, admitted by the parties to have been made, or clearly proved to have been made, and parrly carried into effect. But in the present case, the alleged agreement between the parties, or rather the promise on a condition which has been performed, lias not been proved. Perhaps it might he said, that there can be no agreement, unless both parties at the time of making it arc equally bound. If one man says to another, ‘«do this, and I will do that,” is that other to have any indefinite time to determine on the proposition; and if, after years, he shall determine to do this, is he to have it in his power to bind the proposer without any fur*210ther conference on the subject? No! he is to come to the proposer and say, “You once made such a propo-salj if you are still willing to abide by it, say so, and I will perform what you proposed.” Did Worley, or his wife, act in this way? No! Is there any satisfactory proof of the father’s consenting to the match, and telling the couple “they should have the land in case they joined the marriage?’’ No. Much stress has been laid on Walling's putting the couple in possession after their marriage, as if this could not be done, unless in pursuance of a former engagement to make the daughter a tenant in fee simple. But since the time of passing the acts relative to deeds, no inference is to be drawn from the merely suffering aman to take possession of land, except that he is to be a tenant at will. Decreed, that the bill be dismissed without costs. From which decree the complainants appealed to this court.
Mason and Shaaff, for the Appellants,
Key, for the Appellees.
The Court or Appears at this term affirmed the. decree of the Court of Chancery.